Wright, J.:
It is my view that these two little girls should be with their mother. The father originally obtained custody by subterfuge. The mother promptly filed a habeas corpus petition which was dismissed without ap*250peal. The court’s decision was based primarily on the mother’s relationship with another man. The mother subsequently obtained a divorce, married the other man, and filed the instant petition. In my opinion, the mother’s establishment of this new family relationship, concededly a proper home, justifies the application of our well-settled rule that children of tender years should be in the custody of their mother. Cf. Commonwealth ex rel. Gervasio v. Gervasio, 188 Pa. Superior Ct. 95, 145 A. 2d 732. This record does not show any compelling reasons for a departure from the general rule. On the contrary, it discloses that the children sleep with a paternal aunt who suffers from schizophrenia, and has been under the care of a psychiatrist for fourteen years. The father himself has undergone psychiatric treatment and psychological counseling. He is apparently motivated by a desire to punish the mother, rather than to promote the best interests of the children.
Watkins, J., joins in this dissent.